Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20   PageID.613   Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,            Case No. 19-20216-6
                                          HON. VICTORIA A. ROBERTS
v.

KEVIN WOOD – D-6,

              Defendant.
____________________________/


 ORDER: (1) FINDING DEFENDANT COMPETENT; AND (2) REVOKING
    ORDER FOR PSYCHOLOGICAL EXAMINATION [ECF No. 79]

     I.     INTRODUCTION/BACKGROUND
          Kevin Wood (“Wood”) filed a Motion for Bond. [ECF No. 145]. In

response to the motion, the government explained that Wood’s competency

remains at issue since he failed to comply with Magistrate Judge Grand’s

Order requiring him to complete a competency evaluation by March 13,

2020. [ECF No. 79].

          The Court held a hearing on his Motion for Bond on May 5, 2020.

During the hearing, defense counsel asked the Court to withdraw the order

requiring a competency exam. She stated that her client was able to assist

her with preparation for the hearing and his defense. The Government

                                      1
Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20   PageID.614   Page 2 of 6




objected. The Court questioned Wood about whether he understood the

nature and circumstances of the pending charges and whether he provided

assistance in preparing a defense strategy for trial.

         The Court finds that Wood is competent to stand trial and REVOKES

the order for a psychological examination. [ECF No. 79].

   II.     FACTUAL BACKGROUND
         The government charged Wood in a multi-defendant Superseding

Indictment with: (i) Conspiracy to Possess with Intent to Distribute a

Controlled Substance in violation of 21 U.S.C. § 846; and (ii) Attempted

Possession of a Controlled Substance with Intent to Distribute in violation of

21 U.S.C. § 846. The Government alleges that from approximately March

2016 through August 2017, Wood and his co-defendants ran a large-scale

drug operation and conspired to possess firearms in furtherance of this drug

trafficking scheme.

         During his arraignment hearing on July 17, 2019, Wood’s former

counsel asked the Court to stay the criminal proceeding against him pending

the results of competency evaluation to determine whether Wood possesses

the mental capacity to be criminally responsible for the conduct for which he

is charged. The government did not object to this motion.




                                      2
Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20   PageID.615   Page 3 of 6




      Wood had been released only three days prior from a hospitalization

where he had been treated for major depression and schizophrenia. The

Court ordered Wood to undergo a psychological examination.

      Wood’s former counsel is no longer involved in this case. During the

bond hearing, his current counsel asked the Court to revoke the order for

psychological evaluation and find him competent based upon: (i) her

conversations with Wood (at least 3 visits in the jail and 10 phone calls

discussing the nature of the charges and preparing his defense), (ii) her

thorough review of his medical history; (iii) Wood’s compliance with taking

prescribed medications; and (iv) his monthly visits with a health specialist at

the Livingston County Jail. From all of this, defense counsel concluded that

–despite his diagnosis – he could actively participate in the proceedings.

      The government objected. It said that an officer of the Court made a

representation to the Court that Wood may not have been competent to

proceed, and that his competency had to be medically determined. However,

Wood says that his interactions with his former counsel were limited, and he

has not spoken to his former counsel since the arraignment.

      The Court questioned Wood about whether he understood the

arraignment proceeding. The Court also asked him whether he was able to

meaningfully engage with his current counsel about the nature of the pending


                                      3
Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20     PageID.616   Page 4 of 6




charges and how he will defend against them. He said he was taking the

prescribed medication and attending monthly sessions with a health

specialist. Wood answered questions in a coherent and consistent manner

and said he was feeling “great now.” He understood the Court was holding

his bond hearing and knew what that was.

   III.         ANALYSIS
          In evaluating competence to stand trial, a decision that the defendant

has a mental disease or disorder is only the starting point. The ultimate

decision for the Court is whether Wood is competent to stand trial: whether

his mental disorder affects his ability to understand the nature and

consequences of the legal proceedings against him, and to rationally assist

his counsel. The Court finds that while Wood does have mental health

issues, he is competent to stand trial.

          To be competent, a defendant must have “sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding”

and “a rational as well as factual understanding of the proceedings against

him.” Dusky v. United States, 362 U.S. 402, 402 (1960). In determining

competence, the Court should consider “several factors, including ‘evidence

of a defendant’s irrational behavior, [the defendant’s] demeanor at trial, and

any prior medical opinion on competence to stand trial.’” United States v.


                                         4
Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20    PageID.617    Page 5 of 6




Miller, 531 F.3d 340, 348 (6th Cir. 2008) (quoting Drope v. Missouri, 420 U.S.

162, 1 This “Dusky standard” indicates that a defendant is incompetent to

stand trial if, because of mental illness or other condition, defendant is unable

to: (1) understand the nature and objectives of the court proceedings or (2)

assist in his defense. Cooper v. Oklahoma, 517 U.S. 348, 354 (1996); Dusky,

362 U.S. at 402.

         Wood does not meet the Dusky criteria. During the bond hearing,

Woods stated that he “felt great,” has been actively assisting his counsel in

preparing for trial, and understood the nature of the pending Court

proceedings.

   IV.     CONCLUSION

         Based on a preponderance of the evidence, the Court finds that Wood

is competent. 18 U.S.C. § 4241(d). He has sufficient present ability to consult

with his attorney with a reasonable degree of rational understanding. And,

he has a rational and factual understanding of the proceedings against him.

See Dusky, 362 U.S. at 402.

         The Court REVOKES the order for a psychological examination. [ECF

No. 79].




                                       5
Case 2:19-cr-20216-VAR-APP ECF No. 163 filed 05/06/20   PageID.618   Page 6 of 6




   IT IS ORDERED.



Date: May 6, 2020                         s/ Victoria A Roberts
                                          Victoria A. Roberts
                                          United States District Judge




                                      6
